Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Leis, J.), rendered March 16, 1993, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was improperly adjudicated a second felony offender on the ground that the procedures set forth in CPL 400.21 were not followed. Based upon our review of the record, including the transcript of the proceedings held *765on February 23, 1993, we find that there was sufficient compliance with the requirements of CPL 400.21 (see, People v Provost, 76 AD2d 944; see also, People v Harris, 61 NY2d 9, 20). In addition, since the defendant received the promised sentence, he cannot now complain that it was excessive (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.